Citation Nr: 0030221	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  94-48 586	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for avascular necrosis 
of the left hip.  

3.  Entitlement to service connection for post-traumatic 
stress disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from March 1977 to December 
1984.  

In a May 1987 rating decision, the Department of Veterans' 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, denied service connection for avascular necrosis of 
the left hip and the veteran did not appeal that decision.  
This appeal arises from December 1993 and later rating 
decisions that determined that new and material evidence had 
not been received to reopen a claim for service connection 
for avascular necrosis of the left hip.  This appeal also 
arises from a July 1995 rating decision that denied service 
connection for post-traumatic stress disorder (PTSD) and for 
hypertension.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.  

In March 1995, after determining that some later submitted 
evidence was new and material, the RO reopened the claim for 
service connection for avascular necrosis of the left hip but 
again denied the claim. 

In April 1998, the Board found that new and material evidence 
had been submitted to reopen the claim for service connection 
for avascular necrosis of the left hip.  The Board then 
remanded all issues for further development.  

The issue of entitlement to service connection for post-
traumatic stress disorder is addressed in the REMAND portion 
of this decision.  



FINDINGS OF FACT

1.  All evidence necessary for disposition of the claims 
adjudicated herein has been obtained.  

2.  Essential hypertension has not been diagnosed.  

3.  It is at least as likely as not that left hip avascular 
necrosis began during active service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).  

2.  Left hip avascular necrosis was incurred in active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection for Hypertension

Factual Background

The veteran underwent an enlistment examination in February 
1977.  His sitting blood pressure was reported as 142/70, and 
his pulse was 76.  He did not report any health problems 
relevant to hypertension during the examination.  

In May 1982, the veteran's recorded blood pressure was 
132/88.  In May 1983, he was seen in an emergency room for 
chest congestion and headaches.  His blood pressure was noted 
to be 144/86.  In February 1984, his blood pressure was as 
high as 154/88.  

In November 1984, the veteran underwent a separation 
examination.  The examiner noted sitting blood pressure of 
140/68 and a pulse rate of 64.  In a report of medical 
history, the veteran checked "yes" to high or low blood 
pressure (he circled "high").  The examiner noted that the 
veteran had year-round, unresolved high blood pressure since 
1984 due to stress, treated with constant blood pressure 
checks.  The examiner noted that the veteran had frequent and 
severe headaches since 1979 due to stress, and that he was 
treated with Parafon Forte and Valium.  

In November 1994, the veteran submitted a claim for service 
connection for PTSD and for hypertension.  He also submitted 
June 1993 and July 1994 Social Security Administration (SSA) 
examination reports that do not mention hypertension.  

In December 1994, the RO received private medical records 
from Health Care Partners of Conway, South Carolina, which 
show treatment at various times from 1986 to 1994.  A May 
1990 report notes a blood pressure reading of 150/90.  A July 
1992 report notes a blood reading of 150/94 and a complaint 
of "bad nerves".  An October 1993 report notes a blood 
pressure reading of 140/84.  

In April 1995, the RO received duplicates of previously 
considered service medical records.  

In June 1995, the RO received additional private treatment 
records showing treatment at various times by Health Care 
Partners/Drs. Halyard and Alston.  

In July 1995, the RO denied service connection for 
hypertension on the basis that the condition had not been 
shown during active service.  

In April 1998, the Board remanded the case to the RO for a VA 
examination to determine whether the veteran had hypertension 
or other cardiovascular disease.  

In July 1998, the RO received clinical records from Loris 
Community Hospital that show treatment at various times.  An 
August 1996 emergency room report notes that the veteran 
complained of hip pain and that his blood pressure was 157/95 
at that time.  A November 1996 emergency room report notes 
that the veteran's blood pressure was 149/96.  

The veteran underwent a VA heart examination in September 
1998.  The examiner noted that the veteran had a history of 
hypertension that was controlled with diet.  He currently had 
blood pressure readings of 122/88, both lying down and 
standing.  The examiner gave an assessment of "well-
controlled hypertension."  

The veteran underwent a VA hypertension examination in 
February 2000.  The examiner reviewed the claims file and 
recorded the veteran's current social and work history.  The 
examiner also noted that a September 1998 VA heart 
examination report was in the file.  The veteran's blood 
pressure reading initially was 148/96; it was 154/98 after 
the current examination.  The examiner did not find any 
abnormality of the vascular system, neck, chest, abdomen or 
extremities.  The pertinent assessment was episodic blood 
pressure elevation with no sustained blood pressure elevation 
either currently or while in active military service to merit 
a diagnosis of hypertension.  

Analysis

Initially, the Board finds that all evidence necessary for 
disposition of the veteran's claim has been obtained.  

The Board must review the claim on its merits, account for 
the evidence which it finds to be persuasive and 
unpersuasive, and provide reasoned analysis for rejecting 
evidence submitted by or on behalf of the claimant.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518 (1996), citing 
Gilbert, at 54.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  In addition, a chronic disease will be 
considered to have been incurred in service when manifested 
to a degree of 10 percent or more within a year from the date 
of separation from active service.  See 38 C.F.R. § 3.307 
(1999).  Cardiovascular-renal disease, including 
hypertension, is considered a chronic disease within the 
meaning of 38 C.F.R. § 3.307.  See 38 C.F.R. § 3.309 (1999).  

The evidence in this case does not show the presence of 
essential hypertension.  Although elevated blood pressure 
readings are shown during and after active service, the 
recent VA hypertension examiner was of the opinion that the 
veteran has not shown the sustained high blood pressure 
necessary for a diagnosis of hypertension.  The Board must 
accord considerable weight to this opinion, as it appears to 
be based on a review of the entire evidentiary record.  
Although the veteran's separation examination report suggests 
year-round unresolved high blood pressure due to stress, this 
does not amount to a diagnosis of hypertension.  Rather, that 
report clearly relates the veteran's high blood pressure 
readings to the stress that he was under at that time.  This 
indicates why those high blood pressure readings were not 
felt to warrant a diagnosis of hypertension.  The Board also 
notes that in September 1998, a VA examiner gave an 
assessment of well-controlled hypertension.  However, that 
examination was not based on a review of the evidentiary 
record and is therefore entitled to significantly less weight 
than the examination conducted in February 2000.  In effect, 
the current VA examiner found that the episodic high blood 
pressure readings had not matured into essential 
hypertension, that is, a chronic disorder for which service 
connection could be established.  See Degmetich v. Brown, 104 
F.3d 1328, 1331-33 (Fed. Cir. 1997) (claimant must have 
disability currently and not merely findings in service).  

After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim.  It 
follows that the claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. at 58.  

B.  Service Connection for Left Hip Disability

Factual Background

A February 1977 enlistment examination report does not 
reflect any hip problem.  During active service, the veteran 
was treated at various times for low back pain.  A September 
1979 assessment notes mild traumatic arthritis and residual 
right ankle pain.  On a report of medical history in November 
1984, the veteran checked "no" to bone, joint, or other 
deformity, and to lameness. 

In September 1986, the veteran applied for service connection 
for avascular necrosis of the left hip.  He reported that the 
condition began in 1979 and that he received treatment at an 
Air Force Base hospital.  He submitted a September 1986 
private medical report from Coastal Orthopaedic Associates 
noting pain in the left hip since 1979 with no history of 
trauma.  He reported dull aching pain in his left groin and 
anterior thigh since 1979, which he related to active 
service.  He reported that he saw physicians during his 
military service but that no left hip diagnosis was made.  He 
reported that left hip pain was exacerbated by weight bearing 
and manual labor.  He denied any back pain or paresthesia.  
An examination of the left hip was essentially normal; 
however, X-rays showed avascular necrosis of the femoral head 
with mild acetabular protrusion on the left side and moderate 
degenerative changes.  The impression was idiopathic 
avascular necrosis of the left hip.  

In May 1987, the RO established service connection for 
lumbosacral strain but denied a claim for service connection 
for avascular necrosis of the left hip.  The veteran was 
notified of the decision in June 1987 but did not appeal.  

In February 1992, the veteran requested an increased rating 
for his service-connected back condition and submitted a 
February 1992 letter from Coastal Orthopaedic Associates 
indicating severe and progressive avascular necrosis of the 
left hip.  J. Stewart Haskin, Jr., M.D., felt that the source 
of the veteran's back pain and leg pain both stemmed from the 
hip.  Dr. Haskin noted that there was no clinical evidence of 
lumbar radiculopathy and said, "I believe his back pain is 
mechanical[ly] related to the severe arthritis he has in his 
left hip, which probably needs surgical attention."  

In October 1993, the veteran requested service connection for 
arthritis and an increased rating for lumbosacral strain.  He 
did not indicate whether he intended to claim hip arthritis 
or whether the claim referred to another joint or joints.  
Subsequently, the RO received VA treatment records dated from 
April to October 1993.  

An April 1993 X-ray report notes osteonecrosis of the left 
femoral head with secondary osteoarthritic changes.  The X-
ray impression in October 1993 was osteoarthritis of the left 
hip, probably secondary to an inflammatory arthropathy in the 
remote past.  

An April 1993 VA treatment report notes recurrent pain in the 
left lower back and hip since 1979.  The report reflects that 
the veteran gave a history of left hip pain for the previous 
12 years with increased pain over the previous several years.  
The veteran also reported cramps in the left calf.  The 
examiner noted some limitation of motion of the left hip as 
compared to the right hip.  The examiner indicated that the 
veteran had reported that a private orthopedist had made a 
diagnosis of avascular necrosis of the left hip.  Hip 
replacement surgery was discussed, and the veteran was 
referred for orthopedic evaluation.  

In December 1993, the RO denied service connection for 
arthritis on the basis that no arthritis was shown in the 
veteran's service medical records.  

According to a VA surgery report, the left hip was replaced 
in March 1994.  

In April 1994, the veteran reported that he had undergone hip 
replacement and that his doctor had told him that military 
service had aggravated the condition.  

Subsequently, the RO received VA treatment records noting 
that in March 1994 the veteran had undergone left total hip 
arthroplasty.  The discharge summary notes that the veteran 
reported several years of left hip pain with possible injury 
to the hip in his teens or early twenties.  The postoperative 
diagnosis of the hip replacement was degenerative joint 
disease of the left hip with petrusia acetabuli.  A December 
1993 VA X-ray notes osteoarthritis of both hips, more 
pronounced on the left.  

In May 1994, the RO determined that no new and material 
evidence had been submitted to reopen a claim for service 
connection for avascular necrosis of the left hip.  

In August 1994, the veteran reported that in 1979, he 
experienced extreme pain in his lower left back and side area 
while pushing a car.  He recalled that a diagnosis of lower 
lumbar strain was made and numerous doctors subsequently 
noted back strain.  He also recalled that upon separation, he 
reported constant pain in his back, left side, and down the 
left leg to his examiner.  He reported that in 1986, his left 
leg was a full inch larger in diameter than his right leg.  
He also reported that a VA examiner found his hip to be 
"grossly deformed" and found that the condition stemmed from 
his teenage years or early twenties.  

A July 1994 SSA examination report notes a complaint of 
continued pain from left hip joint replacement and from 
arthritis of the right knee, ankle and neck.  The report 
notes that the veteran most recently worked as a skycap at 
the local airport but was terminated because of his hip pain.  
The relevant diagnosis on Axis III was status-post hip 
replacement.  

In December 1994, the RO received private medical records 
from Health Care Partners, of Conway, South Carolina.  These 
reports show relevant treatment as early as June 1986.  In 
June 1986, the veteran complained of left upper leg pain for 
the previous 10 years, more severe in the past three days.  
The assessment was left sartorial tendinitis, and Motrin was 
provided.  The examiner noted that the veteran needed X-rays 
and orthopedic consultation.  A September 1986 report notes 
that a Dr. Stewart, an orthopedist, found avascular necrosis 
at the left hip.  

In November 1994, the veteran testified before a hearing 
officer at the RO that he had no medical history of avascular 
necrosis of the left hip prior to entering active service.  
He testified that he was a medical logistics specialist 
during active service and was on his feet for extended 
periods of time.  He testified that he worked in a warehouse 
where he was required to move, store, deliver, and stock all 
medical items used within the hospital, which entailed 
unloading trucks and lifting and stacking items on bins.  He 
said that he sometimes climbed ladders while carrying up to 
120 pounds.  At the time, he thought that he had a pulled 
muscle.  He recalled that in 1979, he was pushing and felt a 
snap and extreme pain down his back and inside of his left 
leg.  He was treated for this and was told that he had severe 
muscle strain in the lower back.  He testified that he first 
sought treatment for pain in the left leg and groin area 
approximately one year after separation from active service.  
In 1994, he underwent total left hip arthroplasty.  He 
testified that doctors told him that his hip condition could 
have begun in his late teens or early twenties.  (The record 
shows that the veteran was born in December 1956.)  

The veteran further testified that since his hip surgery, he 
has not had any back pain.  The veteran testified that he 
reported hip pain during his separation examination but that 
the doctor did not examine his hip or back.  Immediately 
after separation, he obtained a construction job, which 
lasted three weeks because of extreme soreness and pain down 
to his knee.  He carried 50- to 60-pound slabs of cement.  
His hip pain increased in subsequent jobs.  

In March 1995, the RO determined that new and material 
evidence had been submitted to reopen the left hip service 
connection claim; however, it also determined that service 
connection for left hip disability was not warranted.  

In March 1995, the veteran reported additional details 
concerning the left hip.

In April 1998, the Board remanded the case to the RO for an 
orthopedic evaluation to determine the etiology of the left 
hip disorder and to determine whether the veteran's back and 
left hip disorders were etiologically linked.  

In August 1998, the RO received some private treatment 
reports reflecting post-surgery left hip symptoms.  

An October 1998 VA orthopedic examination report notes that 
the examiner reviewed the claims file.  Current left hip 
findings included paresthesia at the scar sight and left hip 
pain.  The examiner stated:  

[I]t is at least as likely as not that 
the [veteran's] condition began during 
active service and according to the 
[veteran's] history, it is linked to the 
accident in the service.  There are no 
other focal findings or any evidence in 
the c-file that this did not occur 
according to the [veteran's] history as a 
result of the accident in the service.  

The examiner did not comment on the etiology of the back 
problem.  

In June 2000, the RO considered the above evidence 
and determined that the claim was not well grounded 
on the basis that there was no evidence of a nexus 
to active service.  

Analysis

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The service medical records show no specific trauma to the 
left hip during active service, nor do they reflect any 
documentation of a complaint of left hip pain.  Nevertheless, 
the veteran has testified that left hip pain began during 
active service and has continued to the present time.  A 
recent VA medical examiner has reviewed the claims file and 
has noted that there does not seem to be any evidence that 
would suggest that the condition did not arise during active 
service as claimed.  The VA examiner concluded that it is at 
least as likely as not that the condition began during active 
service.  Although the RO has disagreed with the examiner's 
conclusion because a left hip injury was not documented 
during active service, the Board will accord the veteran the 
benefit of the doubt on this material issue and find that his 
left hip avascular necrosis arose during active service.  
Gilbert v. Derwinski, 1 Vet. App. at 58.  It follows that his 
claim must be granted.  


ORDER

Service connection for hypertension is denied.  

Service connection for avascular necrosis of the left hip is 
granted.  


REMAND

In April 1998, the Board remanded the case to the RO for a VA 
psychiatric examination to determine which, if any, 
psychiatric diagnoses were indicated.  The Board notes that 
the only issue developed for appellate review and properly 
before the Board now is entitlement to service connection for 
post-traumatic stress disorder.  As indicated above, the 
issue of entitlement to service connection for psychiatric 
disability other than post-traumatic stress disorder has been 
referred to the RO for appropriate action.  

The VA psychiatric examination conducted in March 1999 
culminated in an Axis I impression of some adjustment 
reaction in 1981.  The examiner opined that the multitude of 
sick call reports in the veteran's service medical records 
suggested a diagnosis of somatization disorder; however, 
malingering was to be ruled out.  The Board finds that the 
opinion does not clearly indicate whether the suggested 
diagnosis was meant to be a current diagnosis or whether the 
examiner meant to convey that a somatization disorder arose 
and resolved in the remote past.  Moreover, the examiner's 
opinion has also raised the question of malingering.  In any 
case, post-traumatic stress disorder was not diagnosed.  

However, the record contains private diagnoses of post-
traumatic stress disorder that cannot be lightly dismissed.  
Private treatment reports dated in September 1997 and June 
1998 suggest the presence of post-traumatic stress disorder, 
although specific stressors were not identified.  See 
38 C.F.R. § 3.304(f) (1999).  However, a psychiatric 
examination for the Social Security Administration conducted 
in June 1993 culminated in a diagnosis of post-traumatic 
stress disorder that referred to stressors that were also 
reflected in the veteran's service medical records.  

The service medical records show that complaints or findings 
referable to psychiatric disability were not noted when the 
veteran was examined for service entrance in February 1977.  
However, in March 1981, the veteran was seen at a service 
primary care clinic for a complaint of stress from the death 
of a close friend.  He reported that he was under 
investigation for the death.  He reported that he could not 
eat or sleep and that the loss was constantly on his mind.  
Situational anxiety reaction and depression were assessed.  
When evaluated in the mental health clinic at that time, it 
was reported that he had symptoms of moderate anxiety and 
depression "related to his friend's murder and his being the 
primary suspect."  The veteran reportedly had been 
experiencing poor concentration, trouble falling and staying 
asleep, poor appetite, occasional tremors, chest tightness, 
and low back pain.  He denied any suicidal or homicidal 
ideation.  The impression was adjustment disorder with mixed 
emotional features.  Valium was prescribed.  

In February 1984, the veteran was again seen at a service 
clinic for complaints that included an inability to sleep, 
weight loss, poor concentration, headaches, and nightmares.  
He was also experiencing personal, financial and work 
performance problems.  He was hospitalized in late February 
at Myrtle Beach Air Force Hospital, Myrtle Beach, South 
Carolina, after his condition appeared to get progressively 
worse despite medication.  It was reported that he had 
divorced his wife in August 1983 causing him deep financial 
problems.  He remarried in December 1983, and his wife was 
pregnant at the time of hospitalization.  It was further 
reported that he had been under pressure from his new 
supervisor regarding his work performance.  This apparently 
triggered a distressful emotional episode that was first 
experienced during what he claimed was a traumatic 
interrogation process in 1981, when he was accused of 
murdering a close female friend.  It was indicated that there 
was no family history of psychiatric treatment.  A mental 
status examination culminated in diagnostic impressions of 
post-traumatic stress disorder and dysthymic disorder.  

In early March 1984, the veteran was evacuated by air from 
Myrtle Beach Air Force Hospital to the Army Hospital at Fort 
Gordon, Georgia, where he was admitted for psychiatric 
evaluation.  It was reported that the veteran had adjusted 
well to military life and that shortly after his enlistment, 
he had married his high school sweetheart.  Their 
relationship was initially very good; however, he indicated 
that with his transfer to the Washington, D.C., area, he and 
his wife began to have difficulties.  She apparently disliked 
living in Washington, and after about two years, she decided 
to return to South Carolina with the couple's daughter.  
Following the separation, the veteran initially kept the 
apartment that the couple had rented in Washington, but later 
rented it to a female friend who had been a former supervisor 
at work.  Shortly following his move from the apartment back 
to Andrews Air Force Base, the female friend who had rented 
the apartment was murdered.  The veteran reportedly became a 
prime suspect in the investigation and underwent a rather 
lengthy and strenuous episode of interrogation by the police.  
He indicated that at that time he was distraught and hurt 
over his friend's death but was also very anxious and nervous 
about his interrogation and fearful that he would be accused 
unjustly of the crime.  He indicated that after four or five 
nights of interrogation, he took a lie detector test and was 
subsequently cleared of any charges.  However, he indicated 
that the next several months were very stressful for him.  He 
was concerned that new evidence might turn up or that he 
would be further implicated in the murder, and he reported 
that he was constantly "looking over my shoulder, afraid 
that the police were going to get me."  Following a mental 
status examination, a diagnosis of adjustment disorder with 
anxious mood was entered.  The diagnosed disorder was said to 
be manifested by anxiety, difficulty sleeping, anorexia, 
nonspecific symptoms of tension headaches and 
gastrointestinal disturbance, stress, and by increasing 
pressures on the job and the complicated pregnancy of his 
wife.  The disorder was not felt to have preexisted service.  
It was recommended that the veteran be returned to duty and 
that he continue to receive outpatient psychotherapy.  

When the veteran was examined for discharge, post-traumatic 
stress disorder was not diagnosed.  It was then indicated 
that the veteran had a history of depression and nervous 
trouble since 1981 due to stress, which was treated with 
medication and which was unresolved.  

In effect, the record contains conflicting evidence regarding 
the veteran's correct current diagnosis and whether any 
current psychiatric can be related to service.  The Board 
observes that despite the diagnosis of post-traumatic stress 
disorder in service and by private examiners in the 1990's, 
the RO did not undertake any development to verify the 
claimed stressors.  It is true, of course, that after-the-
fact medical nexus evidence cannot be used to establish the 
occurrence of the stressor.  Moreau v. Brown, 9 Vet. App. 
389, 396 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) 
(table).  However, recent legislation signed into law during 
the pendency of this appeal has deleted the requirement that 
a claimant file a well-grounded claim before VA's duty to 
assist may be invoked.  The legislation has also 
substantially broadened VA's duty to assist claimants such as 
the veteran in this case.  

The Board also notes that in its April 1998 remand, a claim 
of entitlement to service connection for a mental disorder 
other than PTSD was referred to the RO for appropriate 
action.  No action was taken on this claim despite the 
statement of the veteran's representative in June 1998 
inviting the RO's attention to it.  

In these circumstances, the Board concludes that further 
development is required.  Accordingly, the case is REMANDED 
to the RO for the following action:  

1.  The RO should request that the 
National Personnel Records Center provide 
a complete copy of the veteran's service 
personnel records, which should be 
associated with the claims folder.  

2.  The veteran should be requested to 
provide a statement detailing the 
specific names, dates and locations 
regarding his claimed stressors, to 
specifically include the identification 
of the investigating police agency or 
agencies that conducted his interrogation 
in 1981.  The RO should then undertake 
any indicated development to obtain any 
necessary clarifying information from the 
veteran or from any agencies or 
organizations that he identifies.  
Relevant reports of investigation and 
interrogation should be obtained, if 
possible.  

3.  The RO should also request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for psychiatric 
disability, including post-traumatic 
stress disorder, at any time since his 
separation from service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  

4.  If the stressors claimed by the 
veteran are verified, the veteran should 
be afforded a VA examination by a board 
of two psychiatrists.  The examiners are 
requested to confer and determine the 
nature and extent of any psychiatric 
disability found to be present.  Any 
indicated psychological testing should be 
undertaken, and all manifestations of 
current disability should be described in 
detail.  The examiners are requested to 
review the claims file in detail, 
including the service medical records, 
and provide an opinion regarding the 
etiology of any psychiatric disability 
found to be present.  If the veteran is 
found to have post-traumatic stress 
disorder, the examiners are requested to 
identify the diagnostic criteria, 
including the specific stressors, 
supporting the diagnosis.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

5.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue of entitlement to 
service connection for post-traumatic 
stress disorder.  The RO should also 
adjudicate the veteran's claim of 
entitlement to service connection for 
psychiatric disability other than post-
traumatic stress disorder.  If the 
benefit sought on appeal remains denied, 
or if a timely notice of disagreement is 
received with respect to any other 
matter, a supplemental statement of the 
case should be issued and the veteran and 
his representative should be provided 
with an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The veteran may submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WILLIAM W. BERG
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

